Citation Nr: 0105464	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, bronchitis, and emphysema, secondary to 
service-connected nicotine dependence.

3.  Entitlement to service connection for residuals of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran had active duty service from June 1955 to 
September 1958, and from April 1960 to July 1964.

This appeal arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The veteran's claims for service connection for coronary 
artery disease, to include as secondary to tobacco use in 
service and inservice nicotine dependence, were also denied 
by January 1999 rating decision on appeal.  A timely notice 
of disagreement with that determination was filed in February 
1999, and a statement of the case was issued in July 1999.  
There has been no subsequently received correspondence that 
can be construed as a substantive appeal.  Accordingly, the 
Board does not have jurisdiction of this claim.  See 38 
U.S.C.A. § 7105(d)(3) (West 1991); see also Roy v. Brown, 5 
Vet. App. 554, 556 (1993); Rowell v. Principi, 4 Vet. App. 9, 
17 (1993).


REMAND

The veteran contends, in essence, that he became nicotine 
dependent during service (June 1955 to September 1958, and 
from April 1960 to July 1964), which eventually caused his 
pulmonary disorders.  He also asserts that his exposure to 
asbestos while on active duty was a causative factor in his 
developing various lung diseases.  The relevant evidence is 
summarized below. 

The veteran's service medical records contain reports 
indicating that he was provided chest X-rays, which were 
noted to be negative for any abnormality, in January 1955, 
September 1958, April 1960, November 1960, March 1961, April 
1964, and July 1964 (discharge physical examination report).  
March 1963 reports contain diagnoses of upper respiratory 
infection or viral influenza.  There is no evidence in any 
medical report which indicates the veteran smoked during his 
active duty service, or when he actually began smoking.

VA treatment reports from June 1993 through December 1999 
have been reviewed.  The first evidence of any pulmonary 
condition appears in 1996, some thirty-two years after the 
veteran's discharge from service.  Since that time the 
veteran has been diagnosed with various pulmonary disorders.  
The veteran, during his December 1999 personal hearing and in 
various statements of record, has contended that all his 
pulmonary disorders are related either to nicotine dependence 
incurred during his active duty service, or to exposure to 
asbestos during his first enlistment, when he was a boiler 
technician.

The record contains at least a portion of the veteran's 
personnel record, which record contains clear indications he 
was a boiler technician, or boilerman, during that first 
enlistment, and a statement from the National Personnel 
Records Center confirms the use of asbestos as insulation or 
lining of boilers and their related piping.  The service 
medical records also confirm the veteran was badly burned by 
an exploding steam pipe during his first enlistment.  Thus, 
the Board concedes the veteran was exposed to asbestos during 
his first enlistment, from June 1955 to September 1958.

As to the applicable law and regulations, the Board notes 
that, although enacted legislation prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 2000), this statute applies only to claims filed 
after June 9, 1998; the veteran's claim for service 
connection for a respiratory disability predicated on a 
theory of cigarette smoking was filed in February 1998. 

In view of the foregoing, the Board must look to the law that 
applies to claims filed  prior to June 9, 1998.  In 
VAOPGCPREC 2-93, VA's General Counsel concluded that (1) a 
determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  See Davis (Laveina) v. West, 
13 Vet. App. 178, 183 (1999).  In VAOPGCPREC 19-97, VA's 
General Counsel determined that secondary service connection 
for death or disability attributable to tobacco use 
subsequent to military service could be established based on 
nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion noted that the VA Under Secretary for Health had 
determined that nicotine dependence may be considered to be a 
disease for the purpose of VA disability compensation.  Id.  
The BVA is statutorily bound to follow the precedential 
opinions of the VA Office of General Counsel.  Id.

The Board finds no medical evidence of record which diagnoses 
nicotine dependence, either before, during, or after either 
of the veteran's active duty periods, and therefore, there is 
no medical evidence of record relating any currently 
diagnosed pulmonary disorder to nicotine dependence.  There 
also is no medical evidence of record of a relationship 
between any pulmonary disorder and exposure to asbestos.  
However, given the nature of the veteran's contentions and 
the apparent history of exposure to asbestos during service, 
the Board finds that further development of the claims for 
service connection is warranted.  In this regard, the Board 
notes that, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000 (Act) became law.  Pub. L. 
106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

The Act also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Thus, a remand is necessary to obtain etiology opinions as to 
whether there is any  relationship between the veteran's 
variously diagnosed pulmonary conditions and his active duty 
service.  Id.

The Board also notes that the veteran's private and VA 
medical records do not appear to be complete, as they do not 
contain hospitalization reports for the veteran's various 
surgical procedures, and only begin in 1993.  Therefore, the 
RO should contact the veteran to determine if there is any 
additional relevant medical evidence available and, if there 
is, the RO should secure those treatment records.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990); Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992); VAOPGCPREC 12-95.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine the health care providers who 
have treated him for his  pulmonary 
conditions since 1980, including all 
hospitalizations and private physicians.  
All identified records should be obtained 
and associated with the claims file.  
After completion of this development, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

2.  After completion of the above 
development, and even if no records are 
ultimately obtained, the veteran should 
be provided a VA examination by a 
pulmonary specialist, to determine the 
nature and etiology of any  pulmonary 
disorders that may be present.  The 
claims file and a complete copy of this 
REMAND must be provided the examiner for 
review, and the examination report should 
note that the examiner reviewed the file.  
All indicated studies necessary to 
diagnose and render the opinions 
requested should be accomplished.

The pulmonary examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran 
had a nicotine dependence disability 
during his active duty service.  If the 
answer to that question is in the 
affirmative, the examiner is requested to 
render an opinion as to whether it is at 
least as like as not that the veteran's 
inservice nicotine dependence proximately 
caused or aggravated any currently 
diagnosed pulmonary disorder.  

The examiner is also requested to render 
an opinion as to whether it is at least 
as like as not that any pulmonary 
disorder diagnosed is causally related to 
the veteran's exposure to asbestos during 
his first tour of duty, from June 1955 
through September 1958.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claims.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's claims 
for service connection.  If not, the 
reports should be returned as inadequate 
for adjudication or rating purposes.  See 
38 C.F.R. § 4.2; Bruce v. West, 11 Vet. 
App. 405, 410 (1998); Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

4.  The RO should then adjudicate the 
appealed service connection issues, on 
the merits, on the basis on all the 
evidence of record and all applicable law 
and regulations.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


